


Exhibit 10.21

 

FIRST AMENDMENT TO

THE MEN’S WEARHOUSE, INC. EMPLOYEE STOCK DISCOUNT PLAN

 

THIS AMENDMENT is made by The Men’s Wearhouse, Inc. (the “Sponsor”),

 

WITNESSETH:

 

WHEREAS, the Sponsor has previously adopted the amendment and restatement
effective April 1, 2002, of the plan known as “The Men’s Wearhouse, Inc.
Employee Stock Discount Plan” (the “Plan”);

 

WHEREAS the Board of Directors of the Sponsor has retained the right in
Section 9.2 of the Plan to amend the Plan; and

 

WHEREAS, the Board of Directors of the Sponsor desires to amend the Plan to
change, effective April 1, 2015, the calculation of the number of shares covered
by an option granted under the Plan;

 

NOW, THEREFORE, the Sponsor agrees that, effective April 1, 2015, Section 4.1 of
the Plan is completely amended and restated to provide as follows:

 

4.1          Grant of Option.  Effective as of the Grant Date of each Offering
Period, the Committee shall grant an Option to each Participant which shall be
exercisable on the Exercise Date only through funds accumulated by the Employee
through payroll deductions made during the Offering Period.  The Option shall be
for that number of whole and fractional Shares that may be purchased by the
amount in the Participant’s payroll deduction account on the Exercise Date at
the Option Price, subject to the maximum number of Shares determined by the
Committee in accordance with the following sentence.  If so determined by the
Committee and announced to Employees prior to an Offering Period, the Committee
may establish a maximum number of Shares that may be purchased by a Participant
during the Offering Period.  Effective for the Offering Period commencing
April 1, 2015, and each subsequent Offering Period until changed by the
Committee in accordance with the preceding sentence, the maximum number of
Shares that may be purchased by a Participant during an Offering Period is that
number of Shares that could be purchased with $650, assuming that the purchase
price of the Shares is equal to 85% of the Fair Market Value of the Shares on
the Grant Date, but in no case more than 125 Shares.  Effective for the Offering
Periods beginning July 1, 2002 and prior to April 1, 2015, such maximum number
of Shares that may be purchased by a Participant during the Offering Period
shall be 125 Shares.  Effective for Offering Periods commencing prior to July 1,
2002, the maximum number of Shares that may be purchased by a Participant during
an Offering Period is that number of Shares that could be purchased with $2,500,
assuming that the purchase price of the Shares is equal to 85% of the Fair
Market Value of the Shares on the Grant Date.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Sponsor has executed this Amendment this 23rd day of
January, 2015.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

/s/ JON W. KIMMINS

 

Name:

Jon W. Kimmins

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

--------------------------------------------------------------------------------
